Citation Nr: 0028974	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right wrist sprain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
lateral meniscus tear of the left knee, currently evaluated 
as 10 percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran, who had active service 
from December 1977 to October 1994, appealed that decision.

The veteran's claims for increased evaluations for his major 
depression and his lateral meniscus tear of the left knee is 
discussed in the REMAND portion of this decision.  The 
veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities is 
deferred pending the development requested.


FINDING OF FACT

The veteran's right wrist sprain is productive of some 
limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right wrist sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.40, 4.71a, Diagnostic Code 5215 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for residuals 
of a right wrist sprain is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran for this issue.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  

By way of reference, Plate I of 38 C.F.R. § 4.71 provides 
that full range of motion of the wrist is from 70 degrees of 
dorsiflexion to 80 degrees of palmer flexion.  Normal ulnar 
deviation is 45 degrees, and normal radial deviation is 20 
degrees.  38 C.F.R. § 4.71, Plate I (1999).  Functional loss 
due to pain must also be considered in evaluating a service-
connected orthopedic disorder in which the criteria is 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, when an orthopedic disability that is 
evaluated based upon loss of range of motion has been 
assigned the maximum schedular evaluation, a higher 
evaluation is not warranted based upon the additional 
functional loss.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Diagnostic Code 5215 provides that limitation of motion of 
the wrist warrants a maximum 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  However, 
ankylosis of the wrist may warrant an evaluation from 20 to 
50 percent, contingent on whether the ankylosis is of the 
major or minor hand, and whether the ankylosis is at a 
favorable or unfavorable angle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (1999).

The veteran was provided a VA orthopedic examination in May 
1997 to evaluate his assorted service connected orthopedic 
disabilities.  His right wrist showed snuff box tenderness 
over the scaphoid, and painful motion.  Range of motion was 
from 45 degrees of palmar flexion to 60 degrees of 
dorsiflexion.  

In light of the above, the Board must find that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 10 percent evaluation.  This 
disability has been assigned the highest schedular evaluation 
available under the schedular criteria, absent ankylosis.  
The veteran's right wrist is not ankylosed, and thus, a 
higher evaluation based upon those criteria is not warranted.  
Further, as the highest schedular evaluation based upon loss 
of range of motion has been assigned, a higher evaluation 
based upon painful motion is not warranted.  Johnston, 10 
Vet. App. at 80.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that residuals of a right 
wrist sprain have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 10 percent for residuals 
of a right wrist sprain is denied.


REMAND

For the following reasons, the Board believes that further 
information is required before an informed decision can be 
made as to the veteran's claims for increased evaluations for 
major depression and for residuals of a lateral meniscus tear 
of the left knee.

A February 1995 rating decision granted service connection 
for major depression, finding that this disability was 30 
percent disabling, effective October 15, 1994, the day 
following the veteran's separation from active service.  An 
October 1996 rating decision raised the evaluation to 50 
percent disabling, effective July 13, 1996, the day of a VA 
psychiatric examination.  The RO construed a March 1997 claim 
for individual unemployability to include a claim for an 
increased evaluation for major depression.

The veteran was hospitalized for a little over two weeks for 
his major depression in April 1997.  At admission, the 
veteran related that he sat in front of the television most 
of the day, and when not performing that activity, he would 
stay in bed.  The veteran did not appear to care for his 
personal hygiene, and it was noted that the veteran would not 
bathe unless prompted.  There were no delusions or 
hallucinations.  The veteran's medication was adjusted, and 
based upon good behavior, he was given two passes.  A suicide 
watch was discontinued after three days at the ward.  The 
veteran was discharged, and he related an improvement in his 
mental health and agreed to follow up with outpatient 
therapy.

The veteran was provided a VA psychiatric examination in May 
1997.  The examiner noted the veteran's recent admission.  He 
stated that he had a depressed mood, decreased sleep, 
decreased concentration and decreased energy.  The veteran 
also reported that he injured his back on a job after 
service, resulting in disability.  He denied problems with 
psychotic symptoms or anxiety.  The veteran denied any 
suicide attempts.  In contrast to his April 1997 admission, 
grooming was deemed moderate, and he wore casual clothing.  
He was characterized as agreeable and cooperative.  Speech 
and behavior were mildly slow, and affect was mildly 
constricted.  Thoughts were logical and sequential.  He was 
also described as being alert and oriented to all three 
spheres.  Memory was intact for immediate, short- and long-
term recall, and attention and concentration were normal.  A 
Global Assessment of Functioning (GAF) score of 55 was given 
along Axis V.  The examiner stated that the veteran's 
psychiatric problems resulted in mild to moderate impairment 
in his interpersonal functioning, but work impairment could 
not be evaluated, as he was physically unable to work due to 
numerous disabilities.  

The veteran was again admitted for psychiatric treatment for 
a little over three weeks, from late October to November 
1998, at the Lakeside VA Medical Center after a transfer from 
the Crown Point Clinic.  At that time, he reported an 
intermittent history of auditory hallucinations.  Suicidal 
and homicidal ideation were also related.  He also reported 
that he had found himself in a local farm field, but he could 
not fully explain why.  Depression was described as waxing 
and waning, and he was described as disheveled.  At 
discharge, he was referred for further counseling at the 
Crown Point VA Medical Center.

In light of the above, the Board finds that further 
information is required as to the veteran's claim for a 
higher evaluation for his major depression.  The above 
medical evidence does not present a consistent picture of the 
veteran's level of industrial impairment due to his major 
depression; indeed, the discharge summary from the veteran's 
most recent hospitalization related that his symptoms waxed 
and waned.  The Board finds that an additional VA 
examination, reconciling the veteran's various 
manifestations, may be useful in adjudicating his claim for a 
higher evaluation.

The veteran informed the VA examiner who performed the May 
1997 VA orthopedic examination that he had been receiving 
treatment for his service connected left knee at the Crown 
Point VA Medical Center.  X-rays were also referenced.  It is 
unclear if the September 1995 treatment records from Crown 
Point associated with the claims file are these records.  
Parenthetically, these records do note that the veteran's 
left knee was normal on X-ray.  

In addition, VA General Counsel Precedent Opinions provide 
for multiple ratings for arthritis under Diagnostic Code 
5003-5010 (for degenerative and posttraumatic arthritis, 
respectively) and Diagnostic Code 5257 (for subluxation or 
lateral instability).  VAOPGCPREC 23-97 (issued July 1, 
1997); VAOPGCPREC 9-98 (issued August 14, 1998).  It is not 
clear from the record whether these provisions apply here.

In light of the above, the Board finds that further 
information is required before this claim can be adjudicated, 
and it is thus REMANDED for the following action:

1.  The RO should obtain any relevant 
medical reports not already of record 
pertaining to the veteran's service-
connected major depression and orthopedic 
disorders from the Crown Point VA Medical 
Center.

2.  The veteran should then be afforded a 
VA psychiatric examination to assess the 
nature and severity of his major 
depression.  Any and all indicated 
studies and tests that are deemed 
necessary by the examiner should be 
accomplished.  Following a thorough 
evaluation, the examiner should offer an 
opinion regarding the degree of 
functional impairment caused by the 
veteran's service-connected major 
depression in terms of the nomenclature 
set forth in the schedule for rating 
psychiatric disorders.  The examiner is 
also requested to render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score and explanation of what the score 
means in light of the nomenclature of the 
DSM-IV.  The examiner is also asked to 
reconcile findings with those that led to 
the veteran's hospitalizations.  The 
complete rationale for each opinion 
expressed should be set forth.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), the veteran's 
claims file must be made available to the 
examiner for review.

3.  The RO should then readjudicate the 
above claims for increased evaluations 
and for a total rating based upon 
individual unemployability due to 
service-connected disabilities on the 
basis of all the evidence of record.  If 
arthritis is found to be a manifestation 
of the service-connected knee disability, 
the RO is asked to apply VA General 
Counsel Opinions 23-97 and 9-98, which 
provide that separate evaluations may be 
assigned for a knee disorder that is 
manifested both by subluxation or lateral 
instability and X-ray evidence of 
arthritis.

The purpose of this REMAND is to obtain additional 
development and provide due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to be considered 
in connection with his current appeal.  No action is required 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 



